





Exhibit 10.30
ACCENTURE LLP
LEADERSHIP SEPARATION BENEFITS PLAN




PLAN DOCUMENT AND
SUMMARY PLAN DESCRIPTION











--------------------------------------------------------------------------------








ACCENTURE LLP
LEADERSHIP
SEPARATION BENEFITS PLAN


TABLE OF CONTENTS
 
Page Number


INTRODUCTION
1


 
 
ELIGIBILITY
1


 
 
PARTICIPATION
2


 
 
SEPARATION BENEFITS
3


 
 
RETURN OF ACCENTURE PROPERTY /TIME REPORTS
5


 
 
PROFESSIONAL CONDUCT, PERFORMANCE AND COOPERATION
5


 
 
REEMPLOYMENT
5


 
 
REPAYMENTS AND FORFEITURES
6


 
 
ADMINISTRATION
6


 
 
GENERAL
7


 
 
AMENDMENT AND TERMINATION
8


 
 
BENEFIT CLAIMS PROCEDURES
8


 
 
RIGHTS UNDER ERISA
9


 
 
INFORMATION REQUIRED BY ERISA
10


 
 
CERTIFICATE OF ADOPTION
12


 
 
GLOSSARY OF TERMS
13







 
i
SEPTEMBER 2016










--------------------------------------------------------------------------------








INTRODUCTION
Accenture LLP (“Accenture”) adopted this restated Accenture LLP Leadership
Separation Benefits Plan (f/k/a the Accenture LLP Senior Executive Separation
Benefits Plan) (the “Program”), originally effective as of April 15, 2010 (the
“Effective Date”), for the benefit of the Eligible Employees. The Program is
hereby restated effective as of November 1, 2012. The Program is an unfunded
welfare benefit plan for purposes of the Employee Retirement Income Security Act
of 1974, as amended (hereinafter “ERISA”), a severance pay plan within the
meaning of Department of Labor Reg. § 2510.3-2(b) and an involuntary separation
pay program under Treas. Reg. § 1.409A-1(b)(9)(iii). Except as otherwise set
forth in this document, the Program supersedes each prior Accenture severance
plan, program or policy covering an Eligible Employee, both formal and informal,
including, but not limited to, the Accenture United States Separation Benefits
Plan. The purpose of the Program is to provide an Eligible Employee who is
involuntarily terminated from Accenture with Separation Benefits. This document
serves as both the plan document and summary plan description under ERISA.
ELIGIBILITY
An Eligible Employee shall become a Participant, and shall receive Separation
Benefits subject to the terms and conditions of the Program, if the Eligible
Employee’s employment with Accenture is involuntarily terminated in connection
with the Program and the Eligible Employee submits (and does not later revoke) a
signed Separation Agreement to Accenture by the stated deadline below.
In no event, however, will an Eligible Employee become a Participant in the
Program if any of the following applies to the Eligible Employee:
•
the Eligible Employee’s employment is terminated for Cause;

•
the Eligible Employee is offered a Comparable Position with Accenture (or an
Affiliate) prior to the Eligible Employee’s Termination Date;

•
the Eligible Employee’s employment terminates because of his voluntary
termination, job abandonment, death, or any reason other than in connection with
the Program;

•
the Eligible Employee requests to return to employment with Accenture following
an unpaid leave of absence or a period of long-term disability, and Accenture
determines that there are no available positions for which the Eligible Employee
is qualified; provided, however, this provision shall not apply to an Eligible
Employee returning from a leave of absence which has a legally-protected status
(such as Family and Medical Leave Act (FMLA) leave);

•
in connection with a business transaction involving Accenture or an Affiliate
(including, without limitation, a sale of assets of Accenture, an outsourcing
transaction, or a contractual arrangement with a third party), the Eligible
Employee is offered a position with the other party to the transaction (or one
of its affiliates) prior to the Eligible Employee’s Termination Date;



 
1
SEPTEMBER 2016








--------------------------------------------------------------------------------







•
the Eligible Employee becomes eligible to receive long-term disability benefits
from Accenture;

•
the Eligible Employee fails to comply with any condition set forth in the
Program; or

•
the Eligible Employee participates in the Career Services for Executives
Program.

Though participants terminated for “Cause” or “Deficient Performance” are not
eligible for plan benefits, residents of Puerto Rico still may be eligible for
legislatively-required severance payments, provided the circumstances of the
separation do not meet the definition of “Just Cause” under P.R. Act No. 80.
All determinations of eligibility for the Program shall be made by Accenture in
its sole discretion.
PARTICIPATION
Only Participants are eligible for Separation Benefits. Subject to the terms and
conditions of the Program, a Participant whose employment is involuntarily
terminated in connection with the Program shall be entitled to the Separation
Benefits set forth in the applicable appendix. Eligible Employees will be
required to sign a Separation Agreement and all other documentation to become a
Participant and receive Separation Benefits. Eligible Employees shall also be
required to sign a document entitled “Amendment to Restricted Share Unit and
Other Grant Agreements” that shall be included in the Participant’s departure
documentation. Eligible Employees shall be advised to consult a personal
attorney to review the Separation Agreement.
An Eligible Employee must submit a signed Separation Agreement to Accenture not
earlier than his or her Termination Date and not after the deadline set forth in
the Separation Agreement. An Eligible Employee may have a right to revoke the
Separation Agreement. If such a right exists, it shall be set forth in the
Separation Agreement. Any such revocation must be in writing and must be
received by Accenture during the time frame set forth in the Separation
Agreement. An Eligible Employee who chooses not to submit a signed Separation
Agreement to Accenture or who effectively revokes the signed Separation
Agreement, shall nonetheless terminate employment as of his or her Termination
Date but will not be eligible to receive Separation Benefits. As noted above,
Separation Agreements will not be accepted prior to an Eligible Employee’s
Termination Date nor after the deadline set forth in the Separation Agreement.
Signed Separation Agreements (and any other accompanying documents to be signed)
must be faxed to Accenture Exit Services Team at (312) 737-9391, scanned and
emailed to AccNA.Exits.Team@accenture.com or mailed to the following address:
Accenture Exit Services Team
c/o HR Transactions
6415 Babcock, Suite 100
San Antonio, TX 78249-2963


 
2
SEPTEMBER 2016








--------------------------------------------------------------------------------







In the event an Eligible Employee breaches the provisions of the Separation
Agreement, the payment of Separation Benefits shall cease and Accenture shall
exercise, and the Eligible Employee shall be bound by, the remedies provided in
the Separation Agreement.
SEPARATION BENEFITS
An Eligible Employee who complies with each term in this Plan and each term in
the Separation Agreement shall be entitled to the following Separation Benefits.
Separation Pay
The amount of Separation Pay that a Participant shall be entitled to receive
depends upon the circumstances of the Participant’s termination and his or her
Years of Service, as described in the charts below.
Standard Package
Each Participant terminated other than for Performance Reasons shall be entitled
to receive Separation Pay which shall consist of (1) a base benefit determined
by the Participant’s career level as of the Termination Date, (2) a variable
benefit based on the Participant’s Years of Service, and (3) a COBRA Payment
(more fully described below).  The total amount of a Participant’s base and
variable benefits are subject to a maximum as set forth below.
Base Benefit
Variable Benefit 

COBRA Payment
6 Months of Pay
1 Week of Pay for each complete Year of Service (rounded down to last complete
Year of Service), but not to exceed 8 Weeks of Pay.
$12,000

Performance Package
Each Participant terminated for Performance Reasons shall be entitled to receive
Separation Pay as outlined below:
Benefit
COBRA Payment
4 months of pay
$8,000

Unless otherwise required by law and except as provided in the following
sentence, Separation Pay shall be paid in a single lump sum on the next regular
payroll date following the date Accenture receives the signed Separation
Agreement or, in the case of a Participant entitled to revoke the signed
Separation Agreement, the next regular payroll date following the date the
applicable revocation period expires (or as soon as administratively practicable
thereafter in accordance with Accenture’s payroll procedures). Notwithstanding
the preceding sentence, the Plan Administrator may, in his or her sole
discretion, elect to provide the Separation Pay on a


 
3
SEPTEMBER 2016








--------------------------------------------------------------------------------







payroll-by-payroll basis in lieu of a single lump sum. If a Participant dies
before receiving full payment of his Separation Pay, such amounts will be paid
to his estate.
If a Participant is on a short-term disability (“STD”) leave as of his or her
Termination Date or was scheduled to commence an STD leave no later than thirty
(30) days following his or her Termination Date, the Participant’s Separation
Pay also shall include additional Weeks of Pay (as described below) for the
lesser of (i) the number of weeks (if any) remaining in the paid-time portion of
his or her scheduled STD leave, or (ii) eight (8) weeks. Notwithstanding the
foregoing, if the number of weeks in (or remaining in) the paid-time portion of
a Participant’s scheduled leave is not known prior to the payment of his or her
Separation Pay, the Participant shall receive eight (8) Weeks of Pay. For
purposes of this paragraph only, a “Week of Pay” means a Participant’s STD pay
as determined by Accenture in accordance with Accenture’s Short-Term Disability
Leave Policy, as amended from time to time.
Professional Outplacement Services
As additional consideration for signing and not later revoking the Separation
Agreement, each Participant, including a Participant terminated for Performance
Reasons, shall be entitled to participate in a Managing Director Professional
Outplacement Services program to be provided by an outside firm selected by
Accenture. Each Participant shall receive from Accenture separate, detailed
information about the Professional Outplacement Services program, including the
duration of the program, the types of available services, how to enroll, and the
locations of available programs. No Participant may receive cash in lieu of the
Professional Outplacement Services. A Participant must enroll in the
Professional Outplacement Services program in order to participate; enrollment
is not automatic. A Participant may enroll in the Professional Outplacement
Services program not before the later of the date the Participant submits the
Separation Agreement or, in the case of a Participant entitled to revoke the
Separation Agreement, upon expiration of the applicable Separation Agreement. A
Participant must enroll in the Professional Outplacement Services program no
later than sixty (60) days after the Termination Date or, in the case of a
Participant entitled to revoke the Separation Agreement, no later than sixty
(60) days after the date the revocation period expires.
COBRA Payment
The Participant shall be entitled to receive the COBRA Payment whether or not
the Participant is enrolled for coverage in the Active Medical Plan and/or
Dental Plan and whether or not the Participant elects COBRA Continuation
Coverage. To receive COBRA Continuation Coverage, a Participant must elect such
coverage in accordance with the terms of the Active Medical Plan and/or Dental
Plan and otherwise comply with the terms and conditions that apply.
Equity Compensation
A Participant’s termination of employment affects his or her rights and
responsibilities under the various forms of equity compensation received during
employment. These may include Founders Shares, Promotion Awards, Celebratory
Awards, awards under the Bonus Share Program and may include restricted stock
units and stock options. The type of award, the Participant’s age and the date
the equity was awarded, among other factors, may all be relevant


 
4
SEPTEMBER 2016








--------------------------------------------------------------------------------







for determining how termination of employment affects equity compensation. Each
Participant should review the terms of the applicable equity compensation plan
document and grant agreements to determine how termination of employment affects
equity compensation.
RETURN OF ACCENTURE PROPERTY/TIME REPORTS
As a condition of receiving Separation Benefits under the Program, an Eligible
Employee must return to Accenture all Accenture property (e.g., building keys,
credit cards, documents and records, identification cards, office equipment,
portable computers, car/mobile phones, parking cards, computer diskettes).  In
addition, the balance of any expense against an Eligible Employee’s Accenture
personnel number must be zero, an Eligible Employee must submit final time
reports, submit all outstanding expense receipts, and have no balance on any
Accenture‑related credit cards or credit accounts, including but not limited to
a Corporate American Express card.  If an Eligible Employee has a credit card or
credit account balance, the Plan Administrator may require such Eligible
Employee to pay the entire outstanding balance in full within sixty (60) days of
the Termination Date before he or she may be entitled to receive Separation
Benefits.  Any Accenture property must be returned to Accenture no later than
the Eligible Employee’s Termination Date.
Accenture reserves the right, exercisable in its sole discretion, to reduce (on
a dollar-for-dollar basis) the amount of any Separation Benefits payable to a
Participant under the Program by any disability, severance, separation,
termination pay, or pay-in-lieu of notice amounts that Accenture pays or is
required to pay to the Participant through insurance or otherwise under any plan
or contract of Accenture (including the amount of any compensation payable and
the value of any benefits to be provided during any notice period under an
employment agreement with Accenture or any Affiliate) or under any federal or
state law (other than unemployment compensation). In addition, Accenture
reserves the right, exercisable in its sole discretion, to reduce the amount of
Separation Benefits payable to a Participant under the Program by the amount, if
any, that the Participant owes Accenture (or an Affiliate).
PROFESSIONAL CONDUCT, PERFORMANCE AND COOPERATION
As a condition of receiving any Separation Benefits under the Program, each
Eligible Employee must: (i) continue to exhibit professional conduct in the
workplace; (ii) adhere to all Accenture practices and policies; (iii) perform
his or her regular job duties and responsibilities in accordance with required
performance standards; (iv) successfully transition job activities; and (v)
cooperate with Accenture personnel in matters relating to his or her position or
termination. If an Eligible Employee does not comply with the foregoing
requirements during and after the remainder of his or her employment, as
determined by the Plan Administrator in its sole discretion, such Eligible
Employee shall forfeit all benefits under the Program.
REEMPLOYMENT
If a Participant accepts a job offer from Accenture or an Affiliate after his
Termination Date, but prior to payment of his Separation Benefits, the
Participant shall not be entitled to receive Separation Benefits. If a
Participant is re-employed by Accenture or an Affiliate after receiving
Separation Pay, he must repay to Accenture an amount equal to his Separation Pay
but not the


 
5
SEPTEMBER 2016








--------------------------------------------------------------------------------







cost of any Professional Outplacement Services. Such repayment must be made
within fifteen (15) days following reemployment (or such later date as may be
specified by Accenture). A Participant will not, however, be required to repay
Separation Pay in the following circumstances:
•
A Participant will not be required to repay any portion of the Separation Pay if
Accenture decides not to apply this requirement to such Participant. Accenture
has complete discretion to decide whether (and to what extent) to require
repayment by any particular Participant, taking into account, among other
things, the best interests of Accenture and its Affiliates.

•
A Participant will not be required to repay his Separation Pay if such
Participant is rehired by Accenture or an Affiliate after a period equal to the
total number of weeks represented by that Participant’s Separation Pay. If a
Participant is rehired by Accenture or an Affiliate prior to expiration of the
period equal to the total number of weeks represented by that Participant’s
Separation Pay, the Participant shall be required to repay a prorated portion of
that Participant’s Separation Pay.

REPAYMENTS AND FORFEITURES
Notwithstanding any other provision of the Program, a Participant shall
reimburse Accenture for the full amount of Separation Benefits received by the
Participant under the Program if the Participant subsequently discloses any of
Accenture’s (or an Affiliate’s) trade secrets, violates any written covenants or
agreements with Accenture or an Affiliate, including but not limited to
non-compete and non-solicitation provisions in any employment or equity
agreement, or otherwise engages in conduct that may adversely affect Accenture’s
(or an Affiliate’s) reputation or business relations. In addition, any
Participant described in the preceding sentence shall forfeit any right to
benefits under the Program that have not yet been paid. Accenture shall take
such steps as it deems necessary or desirable to enforce the provisions of this
subsection.
ADMINISTRATION
Accenture is responsible for the administration and operation of the Program.
Accenture is the Program’s “plan administrator” and “named fiduciary” (within
the meaning of such terms under ERISA). Accenture may adopt from time to time
such rules as may be necessary or desirable for the proper and efficient
administration of the Program and as are consistent with the terms of the
Program. These rules will be applied on a uniform basis to similarly situated
individuals. In administering the Program, Accenture shall have the authority,
exercisable in its sole discretion, to construe and interpret the provisions of
the Program and to make factual determinations thereunder, including the
discretionary authority to determine the eligibility of employees (or other
individuals) and the amount of benefits payable under the Program. Any decisions
made by Accenture shall be final and conclusive with respect to all questions
concerning the Program. No benefits will be provided to any individual under the
Program unless Accenture decides in its sole discretion that the individual is
entitled to benefits under the Program. Accenture may delegate to one or more of
its employees or other persons the responsibility for performing Accenture’s
powers, rights, and duties under the terms of the Program and may seek such
expert advice as Accenture deems necessary with respect to the Program.


 
6
SEPTEMBER 2016








--------------------------------------------------------------------------------







GENERAL
Information to be Furnished by Participants. Each Participant must furnish to
Accenture such documents, evidence, data, or other information as Accenture
considers necessary or desirable for the purpose of administering the Program.
Benefits under the Program for each Participant are provided on the condition
that the Participant will furnish full, true, and complete data, evidence, or
other information and that the Participant will promptly sign any document
required under the Program or requested by Accenture.
Employment Rights. The Program does not constitute a contract of employment and
participation in the Program will not give a Participant the right to be rehired
or retained in the employ of Accenture on any basis, nor will participation in
the Program give any Participant any right or claim to any benefit under the
Program, unless such right or claim has specifically accrued under the terms of
the Program.
Decision Final. Any interpretation of the Program or any decision on any matter
within the sole discretion of Accenture made by Accenture is binding on all
persons.
Evidence. Evidence required of anyone under the Program may be by certificate,
affidavit, document, or other information which the person relying thereon
considers pertinent and reliable, and signed, made, or presented by the proper
party or parties.
Gender and Number. Where the context permits, words in the masculine gender
shall include the feminine and neuter genders, the plural shall include the
singular, and the singular shall include the plural.
Controlling Laws. Except to the extent superseded by ERISA, the internal laws of
the State of Illinois shall apply to all matters related the Program (including
questions of conflicts of law).
Interests Not Transferable. Except as otherwise set forth in this document, the
interests of persons entitled to benefits under the Program are not subject to
their debts or other obligations and, except as may be required by the tax
withholding provisions of the Internal Revenue Code of 1986, as amended, or any
state’s income tax act, or pursuant to an agreement between a Participant and
Accenture, may not be voluntarily sold, transferred, alienated, assigned, or
encumbered.
Mistake of Fact. Any mistake of fact or misstatement of fact shall be corrected
when it becomes known and proper adjustment made by reason thereof. A
Participant must repay to Accenture any benefits paid under this Program by
mistake of fact or law.
Severability. In the event any provision of the Program is held to be illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Program, and the Program shall be construed and enforced
as if such illegal or invalid provisions had never been included in the Program.
Withholding. Accenture reserves the right to withhold from any amounts payable
under this Program all federal, state, city, and local taxes as shall be legally
required, as well as any other


 
7
SEPTEMBER 2016








--------------------------------------------------------------------------------







amounts authorized or required by Accenture policy including, but not limited
to, withholding for garnishments and judgments or other court orders.
Effect on Other Plans. Payments or benefits provided to a Participant under any
deferred compensation, savings, retirement, or other employee benefit plan of
Accenture are governed solely by the terms of such plan. Nothing in this Program
shall limit Accenture’s right to, at any time or for any reason, modify, amend,
or terminate any of Accenture’s employee benefit or compensation plans,
programs, policies, or arrangements.
Unfunded Benefit. All benefits payable under this Program shall be paid directly
by Accenture out of its general assets. Accenture shall not be required to
segregate on its books or otherwise any amount to be used for the payment of
benefits under this Program.
AMENDMENT AND TERMINATION
Accenture reserves the right to amend the Program at any time and to alter,
reduce, or eliminate any benefit under the Program (in whole or in part) at any
time or to terminate the Program at any time, as to any class or classes of
employees (including former employees), without prior notice. Any amendment of
the Program may be made by proper action of an officer of Accenture. No
employee, officer, director, or agent of Accenture has the authority to alter,
vary, or modify the terms of the Program, except by means of an authorized
amendment to the Program. No verbal or written representations contrary to the
terms of the Program and its proper amendments shall be binding upon Accenture
or the Program.
BENEFIT CLAIMS PROCEDURES
No person needs to apply for benefits under the Program. However, if a
Participant wishes to file a claim for benefits, he or she (or his or her
authorized representative) may make a claim by filing a written description of
the claim with Accenture. Accenture will notify the claimant in writing if the
claim is granted. If the claim is denied, Accenture will notify the claimant of
its decision, setting forth the specific reasons for the denial, references to
the Program provisions on which the denial is based, additional information
necessary to perfect the claim, if any, and a description of the procedure for
review of the denial. Any written claim decision will be sent to the claimant
within 90 days (or 180 days if extension is warranted by special circumstances)
after Accenture received the claim.
A claimant may request a review of a complete or partial denial of the claim for
benefits. Any such request must be in writing and must be received by Accenture
within 60 days after the claimant received the notice of the denial of the
claim. The claimant will be entitled to review pertinent Program documents and
submit written issues and comments to Accenture. Within 60 days (or 120 days if
extension is warranted by special circumstances) after Accenture receives the
request for review, Accenture will furnish the claimant with written notice of
its decision, setting forth the specific reasons for the decision and references
to the pertinent Program provisions on which the decision is based.
No person may challenge a decision of Accenture in court or in any other
administrative proceeding unless he or she has complied with the claim and
appeal procedures described above


 
8
SEPTEMBER 2016








--------------------------------------------------------------------------------







and such procedures have been completed. If a claim for benefits is finally
denied by Accenture, the claimant may only bring suit in court (or other
administrative proceeding) if he or she files such action within 120 days after
the date of the final denial of the claim by Accenture. No action at law or in
equity shall be brought to recover benefits under this Program until the appeal
rights herein provided have been exercised and the Program benefits requested in
such appeal have been denied in whole or in part.
All decisions and communications to Participants or other persons regarding a
claim for benefits under the Program shall be held strictly confidential by the
Participant (or other claimant), Accenture, and their agents.
RIGHTS UNDER ERISA
Each Participant in the Program is entitled to certain rights and protections
under ERISA. ERISA provides that Participants will be entitled to:
•
Examine, without charge, at Accenture’s offices, all documents governing the
Program, and a copy of the latest annual report (Form 5500 series) filed by
Accenture with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.

•
Upon written request to Accenture, obtain copies of documents governing the
operation of the Program, a copy of the latest annual report (Form 5500 series),
and an updated summary plan description. Accenture may make a reasonable charge
for the copies.

In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of the Program. The people who
operate the Program, called “fiduciaries” of the Program, have a duty to do so
prudently and in the interest of the Participants. No one, including Accenture
or any other person, may fire any person or otherwise discriminate against a
person in any way to prevent him or her from obtaining a benefit or exercising
his or her rights under ERISA. If a claim for benefits is denied, in whole or in
part, the claimant has the right to know why this was done, obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.
Under ERISA, there are steps a person can take to enforce the above rights. For
instance, if a person requests a copy of the Program documents or the Program’s
latest annual report from Accenture and such person does not receive them within
thirty days, he or she may file suit in a federal court. In such case, the court
may require Accenture to provide the requested materials and pay such person up
to $110 per day until he or she receives the materials, unless the materials
were not sent because of reasons beyond the control of Accenture. If a person
has a claim for benefits which is denied or ignored, in whole or in part, he or
she may file suit in a state or federal court. If it should happen that the
fiduciaries misuse a plan’s money, or if he or she is discriminated against for
asserting his or her rights, he or she may seek assistance from the U.S.
Department of Labor or may file suit in a federal court. The court will decide
who should pay court costs and legal fees. If a person is successful in the
lawsuit, the court may order the


 
9
SEPTEMBER 2016








--------------------------------------------------------------------------------







person sued to pay these cost fees. If the person filing the lawsuit loses, the
court may order that person to pay these costs and fees; for instance, if it
finds the claim to be frivolous.
If a person has any questions about the Program, he or she should contact
Accenture. If that person has any questions about this statement or about ERISA,
he or she should contact the nearest area office of the Employee Benefits
Security Administration, listed in the telephone directory, or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.
A person also may obtain certain publications about the rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.
INFORMATION REQUIRED BY ERISA
a.
Name of Plan
Accenture LLP
Leadership Separation Benefits Plan
b.
Effective Date
April 15, 2010
c.
Plan Year
Calendar Year
d.
Plan Number
702
e.
Type of Plan
The Program is an employee welfare benefit plan as defined in Section 3(1) of
ERISA.
f.
Plan Sponsor
Accenture LLP
161 North Clark Street
Chicago, Illinois 60601
g.
Plan Sponsor’s Identification No.
72-0542904
h.
Plan Administrator
Accenture LLP
161 North Clark Street
Chicago, Illinois 60601
Attn: Toni Corban
(800) 207-2109
i.
Agent for Service of
Legal Process
General Counsel
c/o Ronald J. Roberts
Accenture LLP
161 North Clark Street
23rd Floor
Chicago, Illinois 60601
j.
Separation Agreements/Notices
Signed Separation Agreements or revocation notices should be sent to Accenture
either by fax, scanned email or by mail to the location specified in the
Separation Agreement.





 
10
SEPTEMBER 2016








--------------------------------------------------------------------------------







 
 
Any other notices or documents required to be given or filed with Accenture
under the Program will be properly given or filed if delivered or mailed, by
registered mail, postage prepaid, to Accenture at:
 
 
Accenture LLP
161 North Clark Street
Chicago, Illinois 60601
Attn: Toni Corban





 
11
SEPTEMBER 2016








--------------------------------------------------------------------------------








CERTIFICATE OF ADOPTION
WHEREAS, Accenture LLP desires to adopt and maintain this restated Accenture LLP
Managing Director Separation Benefits Plan (the “Program”) for the benefit of
its eligible employees, effective as of December 1, 2012.
NOW, THEREFORE, Accenture LLP, acting through its duly authorized
representative, hereby restates the Program, effective as of December 1, 2012,
in its entirety in the form included hereto, which document may be executed in
two or more counterparts, each of which shall be an original, but all of which
together shall constitute one and the same document.



Debra Giesen
Executive Director HR – North America






 
12
SEPTEMBER 2016








--------------------------------------------------------------------------------








GLOSSARY OF TERMS
“Active Medical Plan” means the Accenture United States Group Medical Plan, as
amended from time to time.
“Affiliate” means any body corporate, branch partnership, joint venture,
unincorporated association or other organization carrying on a trade or other
activity with or without a view to profit (a “Legal Entity”) which from time to
time Controls, is Controlled by or is under common Control with Accenture,
including Accenture Federal Services, LLC, Accenture Plc (a company incorporated
in the Republic of Ireland) and any other Affiliate to or successor entity of
Accenture Plc, and any successor in title or assign of any Legal Entity from
time to time. For purposes of this definition, the term “Control” means (i)
ownership by a Legal Entity of at least a majority of the voting interest of
another Legal Entity, or (ii) the right or ability of a Legal Entity, whether
directly or indirectly, to direct the affairs of another by means of ownership,
contract or otherwise.
“Base Salary” means a Participant’s base compensation (as specified by
Accenture), determined as of the Participant’s Termination Date, excluding
overtime, bonus, incentive pay, or any other special compensation such as
quarterly variable compensation and annual variable compensation. For purposes
of determining Separation Pay (as described in the “Separation Benefits” section
of this document), Base Pay of a Participant classified by Accenture as a
part‑time employee as of his or her Termination Date shall reflect the part-time
percentage in effect on his or her Termination Date.
“Cause” means “cause” as defined in any employment agreement then in effect
between an Eligible Employee and Accenture or an Affiliate, or if not defined
therein, or if there shall be no such agreement, the Eligible Employee’s (i)
embezzlement, misappropriation of corporate funds, or other acts of dishonesty;
(ii) commission or conviction of any felony, or of any misdemeanor involving
moral turpitude, or entry of a plea of guilty or nolo contendere to any felony
or misdemeanor; (iii) engagement in any activity that the Eligible Employee
knows or should know could harm the business or reputation of Accenture or an
Affiliate; (iv) failure to comply or adhere to Accenture’s or an Affiliate’s
policies; (v) continued failure to meet performance standards as determined by
Accenture or an Affiliate; or (vi) violation of any statutory, contractual, or
common law duty or obligation to Accenture or an Affiliate, including, without
limitation, the duty of loyalty and obligations under any employment agreement
or its incorporated exhibits.  The determination of the existence of Cause shall
be made by Accenture in good faith, and such determination shall be conclusive
for purposes of the Program.
“COBRA Continuation Coverage” means continued coverage after a Participant’s
Termination Date under the Active Medical Plan and/or the Dental Plan, pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA).
“COBRA Payment” means that portion of the Separation Pay that does not
constitute the base benefit or variable benefit.
“Comparable Position” means a position that, as determined by Accenture, (i) is
in the same metropolitan area as the eligible employee’s current position, (ii)
has compensation and benefits


 
13
SEPTEMBER 2016








--------------------------------------------------------------------------------







(in the aggregate) that are comparable to the aggregate compensation and
benefits of the eligible employee’s current position, and (iii) would commence
within ninety days following the eligible employee’s Termination Date.
Notwithstanding the foregoing, if you change career tracks but remain in the
same role, you will be considered in a Comparable Position, even if it results
in a change to your benefits and/or compensation.
“Dental Plan” means the Accenture United States Group Dental Plan, as amended
from time to time.
“Deficient Performance” means, as determined by Accenture in its sole
discretion, an employee who (i) has demonstrated significant performance
deficiencies which have been documented, (ii) has been given a written action
plan for improving his or her performance, or (iii) has been given written
documentation that describes the consequences of the individual’s failure to
address deficiencies in the performance of his or her job. The term “Deficient
Performance” excludes any reason determined by Accenture to constitute “Cause.”
“Eligible Employee” means an individual who is, as of the individual’s
Termination Date:
(a)
an employee on Accenture’s regular payroll in the United States;

(b)
Career Level 1-4 Managing Director or Senior Managing Director;

(c)
notified that he or she is being involuntarily terminated because:

o
his or her role is being eliminated,

o
his or her skill set is not relevant to current organizational needs,

o
of over-capacity,

o
the individual was unsuccessful in completing a requires improvement program,

o
or for performance issues not in connection with a requires improvement to
program (but not for Cause); and

(d)     notified that he or she is eligible under this Program.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Month(s) of Pay” means the amount determined by dividing a Participant’s annual
Base Salary by twelve (12).
“Participant” means an Eligible Employee who has been selected for participation
in the Program and who has satisfied all the conditions for Separation Benefits
under the Program.
“Performance Reasons” means the Managing Director was terminated (a) because he
or she was unsuccessful in completing a three (3) month Requires Improvement
plan, or (b) for Deficient Performance.
“Program” means this Accenture LLP Leadership Separation Benefits Plan.


 
14
SEPTEMBER 2016








--------------------------------------------------------------------------------







“Professional Outplacement Services” means services provided by an outside firm
selected by Accenture, in its discretion.
“Separation Agreement” means the agreement provided to an Eligible Employee
which the Eligible Employee must execute and not later revoke to become a
Participant.
“Separation Benefits” means the benefits to which a Participant is entitled
under the terms of the Program upon execution (and without revocation) of a
Separation Agreement.
“Separation Pay” mean the base benefit, variable benefit and COBRA Payment that
a Participant is entitled to receive in consideration for executive and, where
applicable, not revoking the Separation Agreement.
“Termination Date” means the date specified by Accenture for termination of an
Eligible Employee’s employment with Accenture.
“Week of Pay” means the amount determined by dividing a Participant’s annual
Base Salary by fifty-two (52).
“Years of Service” means, with respect to a Participant, each complete
twelve-month period of the Participant’s service with Accenture or an Affiliate,
beginning with the earlier of (a) the Participant’s most recent date of hire
with a business entity which Accenture or an Affiliate acquired unless otherwise
noted in letter of offer, or (b) the Participant’s last date of hire with
Accenture or an Affiliate (based on the applicable payroll records) and ending
on his or her Termination Date. Periods of service prior to a Participant’s last
date of hire with the acquired entity, Accenture or an Affiliate, as applicable,
shall not be counted for purposes of the Plan. Years of Service shall not
include accrued but unused vacation time, sick leave, personal time, or any
other paid or unpaid time off. Only complete Years of Service shall be counted
as Years of Service.






 
15
SEPTEMBER 2016






